                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                 No. 7:10-cr-00147-D-1
                                  No. 7:16-cv-00182-D

JOHN MOORE,                             )
                                        )
                   Petitioner,          )
                                        )     ORDER
            V.                          )
                                        )
UNITED STATES OF AMERICA,               )
                                        )
                   Respondent.          )


      This matter is before the Court on the parties' joint motion to set a briefing

schedule on Petitioner's motion pursuant to 28 U.S.C. § 2255 se_eking vacatur of his

conviction under 18 U.S.C. § 922(g) based on United States v. Rehaif, 139 S. Ct. 2191

(2019). For the reasons set forth in the parties' joint motion, the motion is GRANTED.

It is further ORDERED that:

             (a)   Counsel for Petitioner shall make every effort to file any

      withdrawal of Petitioner's Rehaif-based Section 2255 no later than September

      13, 2021;

             (b)   Respondent's motion to dismiss and supporting memorandum

      shall be due by October 13 unless Petitioner's motion is withdrawn before then;

      (c)    Petitioner's response, if any, shall be due within twenty-one (21) days of

      the filing of Respondent's motion to dismiss;




       Case 7:10-cr-00147-D Document 159 Filed 08/11/21 Page 1 of 2
              (d)   Respondent's reply, if any, shall be due within fourteen (14) days

  after Petitioner's response.



  SO ORDERED, this the ----1L- day of        A"gvtl , 2021.



                                                     J   ES C. DEVER, III
                                                     United States District Judge




-------
          Case 7:10-cr-00147-D Document 159 Filed 08/11/21 Page 2 of 2
